Title: From Thomas Jefferson to Henry Dearborn, 20 November 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne. 
                     Nov. 20. 05.
                  
                  The orders for the Commanding officer at Natchitoches as agreed to yesterday were that he should first apply to the Spanish Commandant at Nacogdoches and ask an assurance from him that there shall be no further inroads nor acts of violence on their parts committed on this side of the Sabine river. if he refuses, or fails to observe his engagement, then the Commanding officer at Natchitoches is to be on the alert for the protection of our citizens pursuing their lawful concerns Westward of the Missisipi.
                  That he send patroles through the country Eastward of the Sabine river which he is to consider as within our actual possession, from time to time, & especially when armed men, not under the authority of the US. have entered, or are about to enter the same, or when it is necessary to protect the persons or property of our citizens: but that his patroles are not to enter the country Westward of that river but when it is necessary to repel invasion, to pursue & arrest the invaders, or to protect the persons or property of our citizens or those under our protection. that aggressors are to be arrested if possible and the spilling of blood to be avoided but when his orders cannot be otherwise executed. that prisoners arrested, if Spanish subjects, may be delivered to the Commandant of Nacogdoches if he gives satisfactory assurance of punishment, or otherwise that they be delivered to the civil authority for punishment, or if that be found incompetent, that he deal with them as shall be advised by the Governor of Orleans. that in patrolling the country about Bayou Pierre (which settlement is within our possessions, altho’ not yet assumed) he is not to disturb or enter that settlement unless an aggression renders it necessary to take possession of it, & to send the Spanish guard to Nacogdoches. and if the Commandt. of Nacogdoches shall engage as proposed in the first instance to prevent aggressions then he is not to consider any peaceable intercourse between Nacogdoches & Bayou Pierre as an aggression. but if that engagement is denied in the first instance, he is to prevent all intercourse between those places.
               